 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDTom-A-Hawk Transit,Inc.andDivision215,Amalgamated Transit Union.Case 13-CA-8252January15, 1969DECISION AND ORDEROn September 10, 1968, Trial Examiner ThomasA.Ricci issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief, and the GeneralCounsel filed an answering brief.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthecase,andherebyadoptsthefindings,conclusions,and recommendations' of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Tom-A-HawkTransit, Inc.,Aurora, Illinois, its officers, agents,successors,and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'In the absence of exceptions,we adoptproforma the Trial Examiner'sfailure to find that Respondent'sstatements to prospective employeesduring the course of employment interviews constituted independentviolations of Section 8(a)(1) of the National Labor Relations Act, asamended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignated Trial Examiner on July 23, 1968, at Aurora,Illinois,on complaint of the General Counsel againstTom-A-Hawk Transit, Inc., herein called the Respondentor the Company. The issue litigated is whether theRespondent violated Section 8(a)(5) of the statute in itsadmittedrefusaltobargainwithDivision215,Amalgamated Transit Union, herein called the Union.Briefswere filed after the close of the hearing by theGeneral Counsel and the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTom-A-Hawk Transit, Inc., was chartered as an Illinoiscorporation in December 1967 for the purpose of doingbusiness as the public bus transportation system for theCity of Aurora, Illinois. It began operations early in themorning of February 1, 1968. Between that day and July22, 1968, the day before the hearing, it purchased gasolineand oil, in the sum of $2,000, from local', suppliers to,whom the gasoline and oil had been shipped directly fromout-of-Statesources.By projectionofthisfigure,Tom-A-Hawk will have expended in excess of $3,000 forsuchpurchasesduring its first year of operations,February 1968 to February 1969. Tom-A-Hawk alsostipulated with the General Counsel that during that same1-year period, its gross volume of income derived from theoperation of the city bus lines will be in excess of$175,000.The Board's jurisdiction, in terms of its establishedjurisdictional requirement standards, is satisfied by virtueof Tom-A-Hawk's common ownership and control withAurora Educational Tours, Inc., a separate corporateentitywhich has long operated school buses underagreement with the municipal authorities of the City ofAurora, and a private charter bus business in the generalarea.Mr.BryanVinson, Jr., is president of bothTom-A-Hawk and Educational Tours; J. D. Gresham isvicepresidentofthefirstcompanyandthesecretary-treasurer of the second; and Arthur J Crow issecretary-treasurer of the first and vice president of thesecond.The two companies function out of commonoffices;together they operate from the same garagelocation, utilizing the same facilities, where mechanicsemployed by Tom-A-Hawk occasionally work on busesoperated by Educational Tours. In emergency situations,driversofthelattercompanydrivebusesforTom-A-Hawk. Vinson testified that Gresham does thehiring for Tom-A-Hawk, but the record in its entiretyshows clearly that all three of the officers interviewed andhired most of the employees who joined the new companywhen it began operations. All three also do the hiring forEducational 'ToursDuring the past calendar year, thegross volume of business of Educational Tours exceeded$115,000.In view of the above facts it is clear that the operationsof the two companies may be viewed as a single integratedbusiness for purposes of testing jurisdiction, and thattherefore the volume of business of both may beconsidered as one for purposes of testing the Board'sjurisdiction.'Accordingly I find that the Respondent isengaged in commerce within the meaning of the Act, andthat it will effectuate the policies of the Act to exercisejurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDivision 215, Amalgamated Transit Union,isa labororganization within the meaning ofthe Act.IN L R.B v City Yellow Cab Co ,344 F;-2d 575 (C.A 6), enfg. 144NLRB 994,Charleston TransitCompany,123 NLRB 1296174 NLRB No. 24 TOM-A-HAWK TRANSIT, INC.125,III.THE UNFAIR LABOR PRACTICESThis is a refusal-to-bargain case. On February 1, 1968,Tom-A-Hawk began to operate the public bustransportation system for the City of Aurora. For yearsbefore this, Aurora City Lines, a separate entity, had beenin the same business, performing the same public service,for the same city; City Lines ceased operations at the verymoment Tom-A-Hawk took them over. In mid-January,withtheplannedchangeoveramatterofpublicknowledge, the Union, which for some 30 years hadrepresented the bus operators and maintenance employeesof City Lines, demanded that the new company recognizeitand bargain; the Respondent refused. This refusal issaid to have been a violation of Section 8(a)(5) byauthority of a long line of Board and court decisionsholding that a successor employer who continues the same"employing enterprise" is obligated to deal with theestablished bargaining agent of the still existing group ofemployees.At the time of the demand and refusal, and again at thehearing, theRespondent justified its position on theground that it is not the successor to City Lines, and forthis reason has never been under duty to bargain with theUnion which previously dealt with another employer.There was some suggestion at the hearing of a furtherdefense based on assertion that by February 1, 1968, theUnion no longer was majority representative of theemployees involved, but this argument is not repeated intheRespondent'sbrief,andseems to have beenabandoned.The complaint also alleges that the Respondent'sofficialsunlawfully coerced employees in violation ofSection 8(a)(1), in statements that this Company would inno event tolerate a union in its affairs, and eventhreatened to discharge any person who might attempt toorganize the men thereafter. The Respondent denies anythreats were made at all.The Facts Concerning SuccessorshipConcerning the facts truly pertinent to the questionwhether the "employing enterprise" continued withoutsignificant change on February 1, there is no dispute. Itwas known before the end of the year that the old city buscompany was going out of business for economic reasons.The city fathers took upon themselves the responsibility ofassuring uninterrupted service to the public and to this endstarted negotiating with the owners of Educational Tours- Messrs. Vinson, Gresham, and Crow. For this purposeTom-A-Hawk was formally incorporated by charter inDecember, and on January 2 signed a very detailedcontract with the city. The agreement required the newcompany to continue the same bus service, along the samestreets and on the same schedules as the old bus company,to start the very morning after the old one ceased. Therewas an understanding even then that with time therewould be changes in rerouting of some buses alongdifferent streets, together with revised time schedules andbus stops or terminal point locations. The old companywas franchised by the Illinois Commerce Commission; thenew one is authorized directly by the City Council ofAurora. Permission for the city to grant this authority wasobtained by petition filed with and approved by the StateCommission. Proposed changes in routes or any otheraspect of the public service are now submitted to and needbe approved only by the City Council.The buses of the old City Lines company weredelapidatedandworn; none were passed on to theRespondent.Partofthecity'sagreementwithTom-A-Hawk was that the city would purchase 10 newbusesand lease them to the company, for periodicpayments. The express arrangement is that when thesepayments will have equaled the cost of the buses to thecity,Tom-A-Hawk can take title to them upon paymentof a nominal amount. The city in fact did purchase newbuses,whichhavegasolineenginesand carry 23passengers each; the old city buses were diesel poweredand had a 35 passenger capacity. Tom-A-Hawk is now inprocess of acquiring four additional used buses in its ownname. There were other changes in methods of operations.The fare was reduced from 30 cents to 25 cents; tokenswere done away with except for a short period while thenew company continued to accept some outstandingtokens; a charge was established for transfers, which usedto be given free. Further, Tom-A-Hawk operates out of agarage which was also used by Educational Tours, herethe buses are serviced and stored. The old company usedanother garage at a different location. There were alsochanges in working conditions, that is, employee benefits,primarily in wage rates, as well as in fringe benefits. Butthese latter details more appropriately belong to anotheraspect of the case.Aware of their immediate employer's intention toabandon the city bus line, employees of Aurora City Linesstartedtoapply for work with the Respondent inDecember, and Vinson began to interview themWith thefinal city contract signed on January 2, the new companyadvertisedforemployees in the local newspapers.Beginning early that month, and continuing until February1,many of the old drivers and maintenance men appliedforwork. In each instance, Vinson, sometimes togetherwith Gresham and Crow, explained to them precisely whatthe conditions of employment would be; he detailed a10-cent-per-hour increase in pay from $2.25 to $2.35, a$72 annual allowance for uniforms, certain paid holidays,and insurance benefits. The wage increase, of course, wasa change; counsel for the Respondent concedes in his briefthat the clothing allowance, insurance and vacationbenefits"were unique and unrelated to Aurora CityLines."Inmost of the hiring interviews the question of theUnion came up. Some applicants asked whether theCompany would continue to deal with the Union,particularly with respect to contributions to the Union'spension fund. There is also direct evidence that Vinson attimes himself injected the subject of the Union into theconversations. In any event, in virtually every instanceVinson had occasion to say that there would be no unionamong his employees, that he did not intend to paypension benefits. Exactly how he phrased his position, andwhatever else he may have said, will be set out moreprecisely below.Also, in mid-January, Donald Curtin,member of the Union executive board, and arepresentative of the Union, called on Vinson with twoothers and requested that he bargain. Vinson refused, afterstating he knew the old company had dealt with theUnion.Aurora City Lines ran its last buses during the night ofJanuary 31, and early the next morning the Respondenttook over. On that day it had 24 employees, operators andmaintenance men; of these, 14 were formerly employed byAurora City Lines. In addition there was Richard Douglasat work, who had left Aurora City Lines 1 week before.There had been some turnover by the time of the hearing 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDon July 23, and there then were only 10 former employeesof the old company at work. Aurora City Lines employeda total of 23 to 24 operators and maintenance men whenitwent out of business. These were the classificationswhich constituted the appropriate unit as of old under theunion contract.'Successorship: Substantial Continuity in theEmploying EnterpriseThe test of successorship, as that concept has beenapplied by the Board and the courts where the duty tobargain under this statute is brought in question, turns onthe subsidiary question whether the business being carriedon after a change in identity of the employer is in realitythe same employing enterprise as in the past..wenecessarily deal in terms of succession of employment,and not succession of employers, i.e., in terms of thecontinued nature of the employment rather than thesource of such employment."3 "The controlling fact ineach case is therefore whether the employment enterprisesubstantiallyoressentiallycontinuesunder the newownership as before."CruseMotors, Inc.,105NLRB242, 247. In its brief the Respondent misconceives the testof its statutory obligation in stating the issue as beingwhether Tom-A-Hawk is a "successor corporation" toAurora City Lines. It is not the continuity of theemployer, corporate or otherwise, that governs. Rather:"The duty of an employer who has taken over an`employing industry' to honor the employees' choice of abargaining agent is not one that derives from a privatecontract,nor is it onethat necessarily turns upon theacquisition of assets or assumption of other obligationsusually incident to a sale, lease, or other arrangementbetween employers. It is a public obligation arising byoperation of the Act. The critical question is not whetherRespondent succeeded to White Castle's corporate identityor physical assets, but whether Respondent continuedessentially the same operation, with substantially the sameemployeeunitwhosedulycertifiedbargainingrepresentative was entitled to statutory recognition at thetimeRespondent took over."Maintenance,Inc ,148NLRB 1299. On a broader, but equally applicable basis:"The objectives of national labor policy, reflected inestablishedprinciplesof federal law, require that therightful prerogative of owners independently to rearrangetheirbusinessesandeveneliminatethemselvesasemployersbebalancedby some protection to theemployees from a sudden change in the employmentrelationship."JohnWiley and Sons v. David Livingston,376 U.S. 543.The Respondent makes much of the fact it had nodealings with Aurora City Lines at all, that it took noassets or privileges from the old company directly. ButcompareWestSuburban Transit Lines,158NLRB 794,where the Board found successorship despite the fact thenamed respondent had taken over from a receiver, who inturn had displacedan originaloperator of the bus system.Applying these principles to the pertinent facts in thecase at bar, I am of the opinion that the Respondent'sbusiness is substantially the same employment enterprise'The complaint alleges,the answer admits, andI find thatallmotorcoach operators and maintenance employeesof theRespondent, excludingoffice clericalemployees,professional employees,guards and supervisors asdefined intheAct, constitutea unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.'N.L.R.BvMcFarland,306 F.2d 219 (C A. 10), enfg. 131 NLRB 745as the one previously carried on by Aurora City Lines.Transportation of the public by bus along the streets ofthe city it was, and transportation of the public along thecity streets it continued to be.4 The old company had, andthe new one still enjoys a protected monopoly in thepublic transportation. One was called a franchise from theIllinoisCommerce Commission, the other an exclusivecontract grant by the City Council. In terms of what workthe employees did before and after, this is not'a significantthing.Bus drivers they were and bus drivers they remain.The work duties and their essential function is unchanged.When the Respondent started to run the buses onFebruary 1, it serviced exactly the same routes and timeschedules of its predecessor. There were changes a fewmonths later; certain lines were rerouted along differentstreets,and the terminal location was changed. Theservice garage is located elsewhere in the city, the fare isdecreased, the transfers bear--a different company name.But these are not changes of substance so far as the workto be done is concerned, or in terms of what employmentis required and performed to run a public bus service forthe city. The buses are new, and carry 23 instead of 35persons.Itwas even shown that they are now airconditioned.Had the old company bought replacementbuses, changed the fare, moved a few lines to run alongone street instead of another, I doubt it could be said theemployment aspect of the business underwent an essentialchange.Aurora City Lines owned its own buses; theRespondent rents them from the city. In fact, however,the statement "rental" in the contract is virtual purchasepayment, for when enough has been paid the buses will bethe property of Tom-A-Hawk. It is true that in someprecedent cases the second employer's outright purchaseof equipment, machines, or transportation equipment fromthe predecessor are deemed pertinent to the successorshipquestion.But those are situations where the consumercustomers may vary, or the product, or the geographySuch would be the case in production or service industriesin which individual small employers enter and depart.A majority of the Aurora City Line employees movedright along with the employment enterprise to becomedirect employees of the Respondent. The last writtenagreement that company had with the Union by its termswas to expire on December 31, 1967, and apparently theveryabandonment of the business was timed withtermination of the contract term. There is uncontradictedevidence that by oral agreement the Union and City Linesundertook to continue the old contract in effect on aday-to-day basis thereafter. There was a union securityclause, and all of Aurora's employees paid their dues forJanuary by checkoff; Aurora sent this money to theUnion towards the end of December. It does not appearthat during January there was any substantial check-off ofdues for the month of February. By this time, however,Vinson, for the Respondent, had told all applicants foremployment there would be no union in his company. Ifadvance payment of union dues then for the followingmonth fell off, this was to be expected. It does not weakenthepresumption of continuing majority representativestatus that arises as a ,matter of law from the long historyof continuing contracts extending into the month ofJanuary.'From the transcript testimony of Mr. Vmson.Q (By Mr Barnett) To make it clear for the record,Tom-A-Hawkhas one job and one only,and that is to transport persons for hire frompoints within the city limits of Aurora to another9A. Right TOM-A-HAWK TRANSIT, INC.There is some indication in the testimony that duringthemonth of January an element of discord developedamong the men, while still working for Aurora City Lines,on the question of whether to continue or to stop payingdues to the Union at all. In the course of the hearing,duringhisexamination of witnesses, counsel for theRespondent implied that the new company may have hada good-faith doubt about the Union's majority statuswhen it refused to bargain on request. As set out above,the argument in defense is, not made in the Respondent'sbrief. In any event, assuming this to be an alternativedefense to the complaint, it is not supported by the record.The inference is clear that whatever abandonment of theUnion there may have been was as much a result of theRespondent's direct message to all that it would be futileto persist in pushing the Union at the moment, as it mighthave been caused by other factors. More important, at thetime of refusal, both when voiced to the union agents andto the employees themselves, no question was raised abouttheUnion's representative authority. Compare:Rohlik,Inc.,145 NLRB 1242.I find that Tom-A-Hawk is a successor to Aurora CityLines by virtue of the continuing employment enterprisewhich it undertook on February 1, 1968, and as such wasobligated to bargain with the Union as successor. Itherefore find that by its refusal to recognize and bargainwith the charging Union the Respondent violated Section8(a)(5) of the Act.8(a)(1)Vinson did more than tell the representatives of theUnion that he would not bargain with the labororganization; he also told the applicants for employmentindividuallytherewouldbenounion involved inTom-A-Hawk's projected operations. According to somewitnesseshe even said he would discharge any whoattempted to establish a union as bargaining agent. TheGeneral Counsel contends that not only the threats, butalso the very act of telling employees in advance of theirhire that the employer would not tolerate collectivebargainingatall,constitutedrestraintand coercionviolative of Section 8(a)(1) of the Act.Merle Russell, a bus driver, testified that when detailingthe employment conditions which would prevail, Vinsonadded "he [Vinson] would hope to do better than thatlater, why maybe we would get it up to $3 an hour ... hesaid that there was a possibility that we might have profitsharing in the future if things went good." Russellcontinued that Vinson then himself brought up the subjectof the Union. ". . . he complained to me that as far as theunion was concerned that right at present that he had noobjections, but he couldn't have it right then because hecouldn't afford it."-Harold Woods, another driver, was interviewed by bothVinson and Mr. Crow. He recalled that after saying thepay would be $2.35 per hour, with 6 paid holidays anduniform allowances, Vinson "said there,was no union ...he wasn't union at the present time . . . they might lateron- maybe go into a union later, but not at the presenttime."Steven Carter and Robert Dray, also drivers formerlywithAurora City Lines, said they applied together onJanuary 27, and sat in Vinson's office with both his fellowofficers,Gresham and Crow. As Carter testified, Vinsonfirst explained precisely the working conditions, and then.. in regards to the Union, there would not be a unionat the present time, but maybe in time they would127recognize the union. But if they caught anyone trying toorganize the union or talk about unions on the premises ofthe company they would be fired." This was Carter'stestimony on direct examination by the General Counsel.On cross-examination, he quoted Vinson differently: "Hesaid that we would be fired if there was any obstructionsregards a union, no union activity. . . If there was anyobstruction regarding the service of the company in regardto union activity, such as strikes. I mean like that."Dray's testimony is that after discussing the variousdetailsofcompensation and individual benefits theemployees would receive, Vinson simply said, ". . thatthere wouldn't be a union here for at least six months, butafter that he felt we could get one in. But he felt that hewould fire the first man that would put one in before sixmonths. That's all I really remember about it."Vinson recalled telling all applicants what the new wagerate would be, with improved vacation and other benefits.He also said he did tell virtually all of the men therewould be no union. As he recalled it, it was they whoinquired,somewantingtoknowalsowhetherTom-A-Hawk would continue making payments into theunion pension fund. "Several of the employees that weinterviewed asked if we would have a union when theycame to work for us, and in answering their question Ihad to use the word `union' by saying that we would nothave a union when we began operations February the1st." "Mr. Dray and Mr. Carter were both told in thepresence of Mr. Crow, Mr. Gresham and myself that ourcompany would not in the future have any objection to theorganization, of a union, but we did not feel obligated toassume a union of another organization when we were notassuming that organization's ownership or control or theirinterstateauthority or anything else, and that if ouremployees came to work for us and decided later that theywould like to have a union, this would be theirprerogative." "..we simply made them aware of thefact that we were beginning as a new company. And I saidIwould like to have a few months in which we couldbecome familiar, familiar with bus routes in Aurora,make the study that the city council and Mayor had sorequested us to make to make the changes in routes thatthey felt should be made. And then I said that after wehad gotten our feet on the ground and we knew a little bitabout public transportation in Aurora and how to servethe needs of the people, I said if the employees wouldwant a union, not any particular union, but if they wouldwant to form a union that we would have no objection tothe formulation of that union."Ido believe the -employee witnesses, however, that attimes it was Vinson himself who injected the subject in theinterview conversations; once he said "it was a generaltopic of discussion."As to his talk with Carter and Dray, Vinsonunequivocally denied having threatened them, or any otherapplicants for employment, with discharge should there beany attempt to bring a union into the company. He didtestify that a few days before operations started, he hadheard a rumor about some employees planning to workonly a few days, Friday and the weekend, and then strike"and keep anybody from taking buses out on the routes."He said that in consequence of this report he told agathering of employees that "anyone who attempted toobstruct the operation of the bus routes on Monday,February 5, would be discharged from duty withTom-A-Hawk Transit."On the question of what kind of threat was voiced tothe employees, I credit Vmson's version of what he said. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDDray put that one phrase in his mouth and could recall noother reference to the Union in the entire hiring interview.Carter first said Vinson made a threat apart from anykind of union talk. When pressed, he added Vinson hadtalked about "obstruction of services," and strikes, whenarticulatingthethreat.But this version does notsubstantially conflict with that of Vinson I do not thinktheadverseadmission,drawnfromCarteroncross-examination, was cured by the fact that when askedto repeat the conversation a third time on redirect, hecarefullyremoved the word "obstruction" from thequotation. I find that Vinson told the men they would bedischarged if they attempted physically to obstruct theRespondent's operations, a statement he could lawfullymake. I do not believe he threatened to discharge anyonemerely for talking about the Union, or trying to organizethe new complement.Allthis,however,doesnot excuse his repeatedstatement to the former employees of Aurora City Lines,or even to stranger applicants, that he would not bargainwith the Union until a later day when in his opinion thetimewould be appropriate; The statutory right ofemployees to engage in collective bargaining through aunion of their choice cannot await the good graces of theemployerAnd it may well be, as the General Counselargues, that the mere statement by an employer that heintends to operate without recognizing a union for aperiod of time brings an improper coercion to bear uponthe employees' protected freedom to engage in unionactivities. I doubt, however, any useful purpose would beservedbyprobingthatquestionminutely in thecircumstances of this case. The Respondent concedes ittold the union representatives it would not bargain. Itrepeated the statement of position to the employeesthemselves. To find, as suggested, that by the act of tellingtheemployees individually,afurther,distinctandcumulative unfair labor practice was committed, wouldseem to belabor the point. In the context of anout-and-out order to bargain, which must issue in thisproceeding, precise inquiry into the further pinpointedalleged violation becomes almost an abstraction If thefinding of successorship is a good one, the Respondentmust bargain with the Union regardless of whateverVinsonmay have told individual employees IfTom-A-Hawk is not to be deemed a successor in the8(a)(5)sense,no amount of coercive statements ofintention not to deal with any union could warrant anaffirmative order to bargain. It might as well be said thatinaddition to a broadside illegal refusal to bargain inrejecting the request of the union officers, Vinson alsoviolated the statute, and committed unfair labor practicesin violation of Section 8(a)(5), each time he spoke to aprospective employee about conditions of employment andchanged whatever their terms had been before. The wholeof necessity includes the sum of its parts. But no realpurposewould be served by cumulative findings ofindependent unfair labor practices each time Vinsonunilaterally spoke to employees, behind the back of themajority representative, as it were.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Allmotor coach operators and maintenanceemployees of the Respondent, excluding office clericalemployees, professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.Division 215, Amalgamated Transit Union, was onFebruary 1, 1968, and at all times thereafter has been theexclusivecollective-bargainingrepresentativeofRespondent's employees in the appropriate unit, withinthe meaning of Section 9(a) of the Act.5.By refusing on and after February 1, 1968, to meetwith the above-named labor organization and to bargainwithitforpurposesofcollectivebargainingtheRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthatTom-A-Hawk Transit, Inc., Aurora, Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from.(a)Refusing to- bargain collectively with Division 215,AmalgamatedTransitUnion,astheexclusiverepresentative of all employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights to self-organization, to form, join, or assist anylabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request bargain collectively with Division 215,Amalgamated Transit Union, as the exclusive bargainingrepresentative of all employees in the appropriate unitdescribed above, with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment, and if an understanding is reached, embodysuch understanding in a signed agreement(b) Post at its offices and garage in Aurora, Illinois,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the Regional'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's,Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order " TOM-A-HAWK TRANSIT, INC.Director for Region 13, shall, 'after being signed by theRespondent representative, be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsithas 1 aken to comply herewith.''In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 13, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withDivision 215,Amalgamated Transit Union, as theexclusiverepresentativeof the employees in thebargaining unit described below.WE WILL NOT in like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, or129assistany labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities.WE WILL bargain collectively, upon request, with thisunionastheexclusiverepresentativeofallouremployees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and ifanunderstandingisreached,embodysuchunderstanding in a signed agreement.The bargainingunit is:Allmotorcoachoperatorsandmaintenanceemployees,excludingofficeclericalemployees,professional employees, guards and supervisors asdefined in the Act.DatedByTOM-A-HAWK TRANSIT,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,881U.S.Courthouse and Federal Office Building, 219 SouthDearbornStreet,Chicago,Illinois60604,Telephone353-7597.